Case: 17-11417      Document: 00514870982         Page: 1    Date Filed: 03/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11417                            March 13, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

RONALD CONNER,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-752


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       This appeal concerns the district court’s order holding Conner in
contempt. On February 4, 2019, we directed both parties to address whether
this case is moot in the light of the district court’s order vacating the contempt
order. In their responses to the court’s directive, both parties acknowledge that
the case is now moot. We agree. The district court vacated the contempt order



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11417    Document: 00514870982     Page: 2   Date Filed: 03/13/2019



                                 No. 17-11417
and released Conner from custody—he is no longer suffering any injury or
limitation as a result of the contempt order, rendering the sole issue on appeal
moot. See Fontenot v. McCraw, 777 F.3d 741, 747 (5th Cir. 2015).
                                                      DISMISSED AS MOOT.




                                       2